Exhibit 10.1

2014 AMENDMENT AND RESTATEMENT OF THE

EXCEL TRUST, INC. AND EXCEL TRUST, L.P.

2010 EQUITY INCENTIVE AWARD PLAN

ARTICLE 1

PURPOSE

The purpose of the 2014 Amendment and Restatement of the Excel Trust, Inc. and
Excel Trust, L.P. 2010 Equity Incentive Award Plan (the “Plan”) is to promote
the success and enhance the value of Excel Trust, Inc., a Maryland corporation
(the “Company”), and Excel Trust, L.P., a Delaware limited partnership (the
“Partnership”), by linking the personal interests of the members of the Board,
Employees, and Consultants to those of Company shareholders and by providing
such individuals with an incentive for outstanding performance to generate
superior returns to Company shareholders. The Plan is further intended to
provide flexibility to the Company and the Partnership in their ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s and the Partnership’s operations is largely dependent.

ARTICLE 2

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1 “Administrator” means the entity or person that conducts the general
administration of the Plan as provided herein. With reference to the
administration of the Plan with respect to Awards granted to Independent
Directors, the term “Administrator” shall refer to the Board. With reference to
the administration of the Plan with respect to any other Award, the term
“Administrator” shall refer to the Committee unless the Board has assumed the
authority for administration of the Plan generally as provided in Section 12.1
hereof. With reference to the duties of the Committee under the Plan which have
been delegated to one or more persons pursuant to Section 12.5 hereof, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation.

2.2 “Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.3 “Award” means an Option, a Restricted Stock award, a Stock Appreciation
Right award, a Dividend Equivalents award, a Stock Payment award, a Restricted
Stock Unit award, an Other Incentive Award, or a Performance Bonus Award granted
to a Participant pursuant to the Plan.

2.4 “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award, including through electronic medium.

2.5 “Board” means the Board of Directors of the Company.

2.6 “Change in Control” means and includes each of the following:

(a) A transaction or series of transactions (other than an offering of Stock to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related



--------------------------------------------------------------------------------

“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition;

(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.6(a)
or Section 2.6(c)) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company,
or owns, directly or indirectly, all or substantially all of the Company’s
assets or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.6(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction.

In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (a),
(b), (c) or (d) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent
required by Section 409A.

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

2.7 “Code” means the Internal Revenue Code of 1986, as amended.

2.8 “Committee” means the committee of the Board described in Article 12.

2.9 “Company Consultant” means any consultant or adviser engaged to provide
services to the Company or any Company Subsidiary that qualifies as a consultant
under the applicable rules of the Securities and Exchange Commission for
registration of shares on a Form S-8 Registration Statement.

2.10 “Company Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or of any Company
Subsidiary.

 

2



--------------------------------------------------------------------------------

2.11 “Company Subsidiary” means (i) any “subsidiary corporation” of the Company
as defined in Section 424(f) of the Code and any applicable regulations
promulgated thereunder, (ii) any other entity of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company, or (iii) any partnership or limited liability company
of which 50% or more of the capital and profits interest is owned, directly or
indirectly, by the Company or by one or more Company Subsidiaries or by the
Company and one or more Company Subsidiaries; provided, however, that “Company
Subsidiary” shall not include the Partnership or any Partnership Subsidiary.

2.12 “Consultant” means any Company Consultant or any Partnership Consultant.

2.13 “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

2.14 “Director” means a member of the Board, or as applicable a member of the
board of directors of a Subsidiary.

2.15 “Disability” means “disability,” as such term is defined in
Section 22(e)(3) of the Code.

2.16 “Dividend Equivalents” means a right granted to a Participant pursuant to
Section 8.1 to receive the equivalent value (in cash or Stock) of dividends paid
on Stock.

2.17 “DRO” shall mean a domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended from time
to time, or the rules thereunder.

2.18 “Eligible Individual” means any person who is an Employee, a Consultant or
a Director, as determined by the Administrator.

2.19 “Employee” means any Company Employee or Partnership Employee.

2.20 “Equity Restructuring” means a nonreciprocal transaction between the
company and its shareholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the shares of Stock (or other securities of the Company) or the
share price of Stock (or other securities) and causes a change in the per share
value of the Stock underlying outstanding Awards.

2.21 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.22 “Expiration Date” has the meaning set forth in Section 13.2.

2.23 “Fair Market Value” means, as of any given date, the fair market value of a
share of Stock on the date determined as follows:

(a) If the Stock is listed on any (i) established securities exchange (such as
the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global
Select Market), (ii) national market system or (iii) automated quotation system
on which the Stock is listed, quoted or traded, its Fair Market Value shall be
the closing sales price for a share of Stock as quoted on such exchange or
system for such date or, if there is no closing sales price for a share of Stock
on the date in question, the closing sales price for a share of Stock on the
last preceding date for which such quotation exists, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;

(b) If the Stock is not listed on an established securities exchange, national
market system or automated quotation system, but the Stock is regularly quoted
by a recognized securities dealer, its Fair Market Value shall be the mean of
the high bid and low asked prices for such date or, if there are no high bid and
low asked prices

 

3



--------------------------------------------------------------------------------

for a share of Stock on such date, the high bid and low asked prices for a share
of Stock on the last preceding date for which such information exists, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

(c) If the Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

2.24 “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.

2.25 “Independent Director” means a Director of the Company who is not an
Employee.

2.26 “Misconduct” means the occurrence of any of, but not limited to, the
following: (i) conviction of the Participant of any felony or any crime
involving fraud or dishonesty; (ii) the Participant’s participation (whether by
affirmative act or omission) in a fraud, act or dishonesty or other act of
misconduct against the Company, the Partnership or any Subsidiary; (iii) conduct
by the Participant which, based upon a good faith and reasonable factual
investigation by the Company (or, if the Participant is an executive officer, by
the Board), demonstrates the Participant’s unfitness to serve; (iv) the
Participant’s violation of any statutory or fiduciary duty, or duty of loyalty
owed to the Company and/or the Partnership and/or any Subsidiary; (v) the
Participant’s violation of state or federal law in connection with the
Participant’s performance of his or her job which has an adverse effect on the
Company and/or the Partnership and/or any Subsidiary; and (vi) the Participant’s
violation of Company or Partnership policy which has a material adverse effect
on the Company and/or the Partnership and/or any Subsidiary. Notwithstanding the
foregoing, the Participant’s Disability shall not constitute Misconduct as set
forth herein. The determination that a termination is for Misconduct shall be by
the Administrator it its sole and exclusive judgment and discretion.
Notwithstanding the foregoing, if a Participant is a party to an employment or
severance agreement with the Company, the Partnership or any Subsidiary in
effect as of the date of grant of an Award which defines “Misconduct” or “Cause”
or a similar term, “Misconduct” for purposes of the Plan and such Award shall
have the meaning given to such term in such employment or severance agreement.

2.27 “Non-Employee Director” means a Director of the Company who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or
any successor definition.

2.28 “Non-Qualified Stock Option” means an Option that is not intended to be or
otherwise does not qualify as an Incentive Stock Option.

2.29 “Option” means a right granted to a Participant pursuant to Article 5 of
the Plan to purchase a specified number of shares of Stock at a specified price
during specified time periods. An Option may be either an Incentive Stock Option
or a Non-Qualified Stock Option.

2.30 “Other Incentive Award” means an Award granted or denominated in Stock or
units of Stock pursuant to Section 8.4 hereof or denominated in other equity
interests, including, without limitation, equity interests of the Partnership,
such as partnership profits interests, that are convertible or exchangeable into
Stock.

2.31 “Participant” means any Eligible Individual who, as a member of the Board,
Consultant or Employee, has been granted an Award pursuant to the Plan.

2.32 “Partnership Agreement” means the Agreement of Limited Partnership of Excel
Trust, L.P., as the same may be amended, modified or restated from time to time.

2.33 “Partnership Consultant” means any consultant or adviser engaged to provide
services to the Partnership or any Partnership Subsidiary that qualifies as a
consultant under the applicable rules of the Securities and Exchange Commission
for registration of shares on a Form S-8 Registration Statement.

 

4



--------------------------------------------------------------------------------

2.34 “Partnership Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Partnership or of any
Partnership Subsidiary.

2.35 “Partnership Subsidiary” means (i) any entity of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Partnership, or (ii) any partnership or limited liability
company of which 50% or more of the capital and profits interest is owned,
directly or indirectly, by the Partnership or by one or more Partnership
Subsidiaries or by the Partnership and one or more Partnership Subsidiaries.

2.36 “Performance-Based Award” means an Award granted to selected Covered
Employees pursuant to Articles 6 and 8, but which is subject to the terms and
conditions set forth in Article 9.

2.37 “Performance Bonus Award” has the meaning set forth in Section 8.5.

2.38 “Performance Criteria” means the criteria (and adjustments) that the
Administrator selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period, determined as follows:

(a) The Performance Criteria that shall be used to establish Performance Goals
are limited to the following: (i) net earnings (either before or after one or
more of the following: (A) interest, (B) taxes, (C) depreciation and
(D) amortization); (ii) gross or net sales or revenue; (iii) net income (either
before or after taxes); (iv) adjusted net income; (v) operating earnings;
(vi) cash flow (including, but not limited to, operating cash flow and free cash
flow); (vii) return on assets; (viii) return on capital; (ix) return on
shareholders’ equity; (x) total shareholder return; (xi) return on sales;
(xii) gross or net profit or operating margin; (xiii) costs; (xiv) funds from
operations; (xv) expenses; (xvi) working capital; (xvii) earnings per share;
(xviii) adjusted earnings per share; (xix) price per share of Stock;
(xx) implementation or completion of critical projects; (xxi) comparisons with
various stock market indices; (xxii) debt reduction; (xxiii) shareholder equity;
(xxiv) operating efficiency; (xxv) financial ratios; and (xxvi) financing and
other capital raising transactions; in each case as determined according to
Applicable Accounting Standards or in accordance with standards established by
the Board of Governors of the National Association of Real Estate Investment
Trusts in its March 1995 White Paper (as amended in November 1999 and April
2002, and as further amended from time to time), if applicable, any of which may
be measured either in absolute terms or as compared to any incremental increase
or decrease or as compared to results of a peer group or to market performance
indicators or indices. The Administrator shall, within the time prescribed by
Section 162(m) of the Code, define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.

(b) The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items relating
to changes in tax laws; (xv) items relating to gains or losses for litigation,
arbitration and contractual settlements; or (xvi) items relating to any other
unusual or nonrecurring events or changes in applicable laws, accounting
principles or business conditions. For all Awards intended to qualify as
Qualified Performance-Based Compensation, such determinations shall be made
within the time prescribed by, and otherwise in compliance with, Section 162(m)
of the Code.

 

5



--------------------------------------------------------------------------------

2.39 “Performance Goals” means, for a Performance Period, the goals established
in writing by the Administrator for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a Subsidiary, division or
other operational unit, or an individual.

2.40 “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance-Based
Award.

2.41 “Permitted Transferee” shall mean, with respect to a Participant, any
“family member” of the Participant, as defined under the instructions to use of
the Form S-8 Registration Statement under the Securities Act, after taking into
account any state, federal, local or foreign tax and securities laws applicable
to transferable Awards, or any other transferee approved by the Administrator.

2.42 “Plan” means this 2014 Amendment and Restatement of the Excel Trust, Inc.
and Excel Trust, L.P. 2010 Equity Incentive Award Plan, as it may be amended
from time to time.

2.43 “Public Trading Date” means the first date upon which Stock is listed (or
approved for listing) upon notice of issuance on any securities exchange or
designated (or approved for designation) upon notice of issuance as a national
market security on an interdealer quotation system.

2.44 “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.

2.45 “REIT” means a real estate investment trust within the meaning of Sections
856 through 860 of the Code.

2.46 “Restatement Effective Date” shall have the meaning set forth in
Section 13.1.

2.47 “Restricted Stock” means Stock awarded to a Participant pursuant to Article
6 that is subject to certain restrictions and may be subject to risk of
forfeiture or repurchase.

2.48 “Restricted Stock Unit” means a right to receive a share of Stock during
specified time periods granted pursuant to Section 8.3.

2.49 “Securities Act” means the Securities Act of 1933, as amended.

2.50 “Stock” means the common stock of the Company and such other securities of
the Company that may be substituted for Stock pursuant to Article 11.

2.51 “Stock Appreciation Right” means a right granted pursuant to Article 7 to
receive a payment equal to the excess of the Fair Market Value of a specified
number of shares of Stock on the date the Stock Appreciation Right is exercised
over the Fair Market Value of such number of shares of Stock on the date the
Stock Appreciation Right was granted as set forth in the applicable Award
Agreement.

2.52 “Stock Payment” means (a) a payment in the form of shares of Stock, or
(b) an option or other right to purchase shares of Stock, as part of any bonus,
deferred compensation or other arrangement, made in lieu of all or any portion
of the compensation, granted pursuant to Section 8.2.

2.53 “Subsidiary” means any Company Subsidiary or Partnership Subsidiary.

2.54 “Substitute Award” shall mean an Award granted under the Plan in connection
with a corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock, in any case, upon

 

6



--------------------------------------------------------------------------------

the assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity that is a party to such transaction;
provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

2.55 “Successor Entity” has the meaning set forth in Section 2.6.

2.56 “Termination of Consultancy” means the time when the engagement of a
Participant as a Consultant is terminated for any reason, with or without cause,
including, but not by way of limitation, by resignation, discharge, death or
retirement, but excluding: (a) terminations where there is a simultaneous
employment or continuing employment of the Participant by the Company, the
Partnership or any Subsidiary, and (b) terminations where there is a
simultaneous reestablishment of a consulting relationship or continuing
consulting relationship between the Participant and the Company, the Partnership
or any Subsidiary. The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Consultancy, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Consultancy.
Notwithstanding any other provision of the Plan, the Company, the Partnership or
any Subsidiary has an absolute and unrestricted right to terminate a
Consultant’s service at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in writing.

2.57 “Termination of Directorship” means the time when a Participant, if he or
she is or becomes an Independent Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Independent Directors.

2.58 “Termination of Employment” means the time when the employee-employer
relationship between a Participant and the Company, the Partnership or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
Disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of the Participant by the
Company, the Partnership or any Subsidiary, and (b) terminations where there is
a simultaneous establishment of a consulting relationship or continuing
consulting relationship between the Participant and the Company, the Partnership
or any Subsidiary. The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Employment, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Employment.

2.59 “Termination of Service” shall mean the last to occur of a Participant’s
Termination of Consultancy, Termination of Directorship or Termination of
Employment, as applicable. A Participant shall not be deemed to have a
Termination of Service merely because of a change in the capacity in which the
Participant renders service to the Company, the Partnership or any Subsidiary
(i.e., a Participant who is an Employee becomes a Consultant) or a change in the
entity for which the Participant renders such service (i.e., an Employee of the
Company becomes an Employee of the Partnership), unless following such change in
capacity or service the Participant is no longer serving as an Employee,
Independent Director or Consultant.

ARTICLE 3

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to Article 11 and Section 3.1(b), the aggregate number of shares of
Stock which may be issued or transferred pursuant to Awards under the Plan shall
be 2,850,000 shares of Stock. Other Incentive

 

7



--------------------------------------------------------------------------------

Awards which are denominated in Partnership units, shall count against the
number of shares of Stock available for issuance under the Plan only to the
extent that such Partnership unit is convertible into shares of Stock and on the
same basis as the conversion ratio applicable to the Partnership unit.

(b) If any shares of Stock subject to an Award are forfeited or expire or such
Award is settled for cash (in whole or in part), the shares of Stock subject to
such Award shall, to the extent of such forfeiture, expiration or cash
settlement, again be available for future grants of Awards under the Plan and
shall be added back to the share limit set forth in Section 3.1(a) in the same
number of shares as were debited from the share limit in respect of the grant of
such Award (as may be adjusted in accordance with Section 11.1 hereof).
Notwithstanding anything to the contrary contained herein, the following shares
shall not be added back to the share limit set forth in Section 3.1(a) and will
not be available for future grants of Awards: (i) shares of Stock tendered by a
Participant or withheld by the Company in payment of the exercise price of an
Option; (ii) shares of Stock tendered by the Participant or withheld by the
Company to satisfy any tax withholding obligation with respect to an Award;
(iii) shares of Stock subject to a Stock Appreciation Right that are not issued
in connection with the stock settlement of the Stock Appreciation Right on
exercise thereof; and (iv) shares of Stock purchased on the open market with the
cash proceeds from the exercise of Options. If any shares of Restricted Stock
are forfeited by a Participant or repurchased by the Company pursuant to Article
6 hereof, such shares shall again be available for the grant of an Award
pursuant to the Plan. Notwithstanding the foregoing, Other Incentive Awards
covering units in the Partnership shall, to the extent such Partnership units
are convertible into Stock, reduce the maximum aggregate number of shares of
Stock that may be issued under this Plan, or to any one Participant pursuant to
Section 3.3, on the same basis as such Partnership unit is convertible into
Stock (i.e., each such unit shall be treated as an equivalent award of Stock).
The payment of Dividend Equivalents in cash in conjunction with any outstanding
Awards shall not be counted against the shares of Stock available for issuance
under the Plan.

(c) Substitute Awards shall not reduce the shares of Stock authorized for grant
under the Plan. Additionally, in the event that a company acquired by the
Company, the Partnership or any Subsidiary or with which the Company, the
Partnership or any Subsidiary combines has shares available under a pre-existing
plan approved by shareholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may be
used for Awards under the Plan and shall not reduce the shares of Stock
authorized for grant under the Plan; provided, that Awards using such available
shares shall not be made after the date awards or grants could have been made
under the terms of the pre-existing plan, absent the acquisition or combination,
and shall only be made to individuals who were not employed by or providing
services to the Company, the Partnership or any Subsidiary immediately prior to
such acquisition or combination.

(d) Notwithstanding the provisions of this Section 3.1, no shares of Stock may
again be optioned, granted or awarded if such action would cause an Incentive
Stock Option to fail to qualify as an incentive stock option under Section 422
of the Code.

3.2 Stock Distributed. Any shares of Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

3.3 Limitation on Number of Shares and Values Subject to Awards. Notwithstanding
any provision in the Plan to the contrary, and subject to Article 11, the
maximum number of shares of Stock with respect to one or more Awards that may be
granted to any one Participant during any calendar year shall be 1,000,000 and
the maximum amount that may be paid in cash during any calendar year with
respect to any Performance-Based Award (including, without limitation, any
Performance Bonus Award) shall be $10,000,000. In addition, notwithstanding any
provision in the Plan to the contrary, and subject to Article 11, no Independent
Director shall be granted Awards under the Plan for services as an Independent
Director for any one year covering more than 100,000 shares of Stock, provided
that an Independent Director may be granted Awards under the Plan for services
as an Independent Director for any one year in excess of such amount if the
total Awards granted to such

 

8



--------------------------------------------------------------------------------

Independent Director under the Plan for services as an Independent Director in
such year do not have a grant date fair value, as determined in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
718, or any successor thereto, in excess of $750,000.

ARTICLE 4

ELIGIBILITY AND PARTICIPATION

4.1 Eligibility. Each Eligible Individual shall be eligible to be granted one or
more Awards pursuant to the Plan.

4.2 Participation. Subject to the provisions of the Plan, the Administrator may,
from time to time, select from among all Eligible Individuals, those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No Eligible Individual shall have any right to be granted an Award pursuant to
this Plan.

4.3 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the discretion of the Administrator, be granted either alone, in addition to, or
in tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

4.4 Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.

4.5 Foreign Participants. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have Eligible Individuals, or in order
to comply with the requirements of any foreign securities exchange, the
Administrator, in its sole discretion, shall have the power and authority to:
(a) determine which Subsidiaries shall be covered by the Plan; (b) determine
which Eligible Individuals outside the United States are eligible to participate
in the Plan; (c) modify the terms and conditions of any Award granted to
Eligible Individuals outside the United States to comply with applicable foreign
laws or listing requirements of any such foreign securities exchange;
(d) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to the Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Sections 3.1 and 3.3; and (e) take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local governmental regulatory exemptions or approvals
or listing requirements of any such foreign securities exchange. Notwithstanding
the foregoing, the Administrator may not take any actions hereunder, and no
Awards shall be granted, that would violate the Code, the Exchange Act, the
Securities Act, any other securities law or governing statute, the rules of the
securities exchange or automated quotation system on which the Stock is listed,
quoted or traded or any other applicable law.

ARTICLE 5

STOCK OPTIONS

5.1 General. The Administrator is authorized to grant Options to Eligible
Individuals on the following terms and conditions:

(a) Exercise Price. The exercise price per share of Stock subject to an Option
shall be determined by the Administrator and set forth in the Award Agreement;
provided that, subject to Section 5.2(b), the exercise

 

9



--------------------------------------------------------------------------------

price for any Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the date the Option is granted (or, as to Incentive Stock
Options, on the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code).

(b) Time of Exercise. The Administrator shall determine the time or times at
which an Option may be exercised in whole or in part. The Administrator shall
also determine the performance or other conditions, if any, that must be
satisfied before all or part of an Option may be exercised.

(c) Manner of Exercise. The Administrator shall also determine the performance
or other conditions, if any, that must be satisfied before all or part of an
Option may be exercised. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:

(i) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Participant or other person then
entitled to exercise the Option or such portion of the Option;

(ii) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the shares of Stock are listed, quoted or
traded or any other applicable law. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;

(iii) In the event that the Option shall be exercised pursuant to Section 10.3
by any person or persons other than the Participant, appropriate proof of the
right of such person or persons to exercise the Option, as determined in the
sole discretion of the Administrator; and

(iv) Full payment of the exercise price and applicable withholding taxes to the
stock administrator of the Company for the shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Section 10.1
and 10.2.

5.2 Incentive Stock Options. The terms of any Incentive Stock Options granted
pursuant to the Plan must comply with the conditions and limitations contained
in this Section 5.2.

(a) Eligibility. Incentive Stock Options may be granted only to employees (as
defined in accordance with Section 3401(c) of the Code) of the Company or a
Company Subsidiary which constitutes a “subsidiary corporation” of the Company
within the meaning of Section 424(f) of the Code or a Parent which constitutes a
“parent corporation” of the Company within the meaning of Section 424(e) of the
Code.

(b) Exercise Price. The exercise price per share of Stock shall be set by the
Administrator; provided that subject to Section 5.2(e) the exercise price for
any Incentive Stock Option shall not be less than 100% of the Fair Market Value
on the date of grant.

(c) Expiration. Subject to Section 5.2(e), an Incentive Stock Option may not be
exercised to any extent by anyone after the tenth anniversary of the date it is
granted, unless an earlier time is set in the Award Agreement.

(d) Individual Dollar Limitation. The aggregate Fair Market Value (determined as
of the time the Option is granted) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.

 

10



--------------------------------------------------------------------------------

(e) Ten Percent Owners. An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company or any “subsidiary corporation” of the Company or “parent corporation”
of the Company (each within the meaning of Section 424 of the Code) only if such
Option is granted at an exercise price per share that is not less than 110% of
the Fair Market Value per share of the Stock on the date of grant and the Option
is exercisable for no more than five years from the date of grant.

(f) Notice of Disposition. The Participant shall give the Company prompt notice
of any disposition of shares of Stock acquired by exercise of an Incentive Stock
Option within (i) two years from the date of grant of such Incentive Stock
Option or (ii) one year after the transfer of such shares of Stock to the
Participant.

(g) Transferability; Right to Exercise. An Incentive Stock Option shall not be
transferable by the Participant other than by will or by the laws of descent or
distribution, or pursuant to a DRO. During a Participant’s lifetime, unless such
Incentive Stock Option is transferred pursuant to a DRO, an Incentive Stock
Option may be exercised only by the Participant.

(h) Failure to Meet Requirements. Any Option (or portion thereof) purported to
be an Incentive Stock Option, which, for any reason, fails to meet the
requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option.

5.3 Substitute Awards. Notwithstanding the foregoing provisions of this Article
5 to the contrary, in the case of an Option that is a Substitute Award, the
price per share of the shares subject to such Option may be less than the Fair
Market Value per share on the date of grant, provided, however, that the excess
of: (a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.

5.4 Substitution of Stock Appreciation Rights. The Administrator may provide in
the Award Agreement evidencing the grant of an Option that the Administrator, in
its sole discretion, shall have the right to substitute a Stock Appreciation
Right for such Option at any time prior to or upon exercise of such Option,
subject to the provisions of Section 7.2 hereof; provided that such Stock
Appreciation Right shall be exercisable with respect to the same number of
shares of Stock for which such substituted Option would have been exercisable.

ARTICLE 6

RESTRICTED STOCK AWARDS

6.1 Grant of Restricted Stock. The Administrator is authorized to make Awards of
Restricted Stock to any Eligible Individual selected by the Administrator in
such amounts and subject to such terms and conditions as determined by the
Administrator. The Administrator shall determine the mechanism for the transfer
of the Restricted Stock and payment therefore in the case of Awards to
Partnership Employees or Partnership Consultants, and any forfeiture or
repurchase of such Restricted Stock pursuant to Section 6.3.

6.2 Issuance and Restrictions. Restricted Stock shall be subject to such
repurchase restrictions, forfeiture restrictions, restrictions on
transferability and other restrictions as the Administrator may impose
(including, without limitation, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock). These
restrictions may lapse separately or in combination at such times, pursuant to
such circumstances, in such installments, or otherwise, as the Administrator
determines at the time of the grant of the Award or thereafter.

 

11



--------------------------------------------------------------------------------

6.3 Repurchase or Forfeiture. Except as otherwise determined by the
Administrator at the time of the grant of the Award or thereafter, upon
Termination of Service during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited or subject
to repurchase by the Company (or its assignee) under such terms as the
Administrator shall determine; provided, however, that the Administrator may
(a) provide in any Award Agreement that restrictions or forfeiture conditions
relating to Restricted Stock will be waived in whole or in part in the event of
a Participant’s Termination of Service under certain circumstances, and (b) in
other cases waive in whole or in part restrictions or forfeiture conditions
relating to Restricted Stock.

6.4 Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse or the Award
Agreement may provide that the shares shall be held in escrow by an escrow agent
designated by the Company.

6.5 Automatic Grants to Independent Directors. During the term of the Plan:

(a) A person who is initially elected to the Board and who is an Independent
Director at the time of such initial election automatically shall be granted
such number of shares of Restricted Stock on the date of such initial election
as is determined by dividing (i) $30,000, by (ii) the Fair Market Value per
share of the Company’s Stock on the date of such grant (subject to adjustment as
provided in Article 11). Each such award shall vest in forty-eight (48) monthly
installments following each one-month period of the Independent Director’s
service on the Board following the date of grant.

(b) Each Independent Director shall be granted such number of shares of
Restricted Stock on the date of each annual meeting of the Company’s
stockholders other than the annual meeting at which the Independent Director
first receives an award of Restricted Stock pursuant to paragraph (a) above, as
is determined by dividing (i) $40,000, by (ii) the Fair Market Value per share
of the Company’s Stock on the date of such grant (subject to adjustment as
provided in Article 11). Each such award shall vest in twelve (12) monthly
installments following each one-month period of the Independent Director’s
service on the Board following the date of grant.

(c) The purchase price per share of any awards of Restricted Stock pursuant to
this Section 6.5 shall be the par value per share of the Stock. Unless otherwise
determined by the Administrator, in the event of an Independent Director’s
termination of service as a Director for any reason, shares of Restricted Stock
granted pursuant to this Section 6.5 that are at that time subject to
restrictions shall be forfeited. Such forfeiture restriction shall lapse on the
first anniversary of the date of issuance of such Restricted Stock, subject to
an Independent Director’s continued service as a Director on such date.

ARTICLE 7

STOCK APPRECIATION RIGHTS

7.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Eligible Individual selected by the Administrator. A Stock
Appreciation Right shall be subject to such terms and conditions not
inconsistent with the Plan as the Administrator shall impose and shall be
evidenced by an Award Agreement (including, without limitation, in the case of
Awards to Partnership Employees or Partnership Consultants, the mechanism for
the transfer of rights under such Awards).

7.2 Stock Appreciation Rights.

(a) A Stock Appreciation Right shall have a term set by the Administrator. A
Stock Appreciation Right shall be exercisable in such installments as the
Administrator may determine. A Stock Appreciation Right shall cover such number
of shares of Stock as the Administrator may determine. The exercise price per
share of Stock

 

12



--------------------------------------------------------------------------------

subject to each Stock Appreciation Right shall be set by the Administrator;
provided, however, that the Administrator in its sole and absolute discretion
may provide that the Stock Appreciation Right may be exercised subsequent to a
Termination of Service or following a Change in Control of the Company, or
because of the Participant’s retirement, death or Disability, or otherwise.

(b) A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying (i) the amount (if any) by which the Fair
Market Value of a share of Stock on the date of exercise of the Stock
Appreciation Right exceeds the exercise price per share of the Stock
Appreciation Right, by (ii) the number of shares of Stock with respect to which
the Stock Appreciation Right shall have been exercised, subject to any
limitations the Administrator may impose.

7.3 Payment and Limitations on Exercise.

(a) Payment of the amounts determined under Section 7.2(b) above shall be in
cash, in Stock (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised) or a combination of both, as determined by the
Administrator.

(b) To the extent any payment under Section 7.2(b) is effected in Stock it shall
be made subject to satisfaction of all provisions of Article 5 above pertaining
to Options.

ARTICLE 8

OTHER TYPES OF AWARDS

8.1 Dividend Equivalents.

(a) Any Eligible Individual selected by the Administrator may be granted
Dividend Equivalents based on the dividends on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Administrator. Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such time and subject to such limitations as may be determined by
the Administrator. The Administrator shall specify the mechanism for the
transfer of Stock pursuant to a Dividend Equivalent Award in the case of Awards
to Partnership Employees or Partnership Consultants.

(b) Unless otherwise determined by the Administrator, Dividend Equivalents with
respect to an Award with performance-based vesting that are based on dividends
paid prior to the vesting of such Award shall only be paid out to the
Participant to the extent that the performance-based vesting conditions are
subsequently satisfied and the Award vests.

(c) Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

8.2 Stock Payments. Any Eligible Individual selected by the Administrator may
receive Stock Payments in the manner determined from time to time by the
Administrator. The number of shares of Stock or the number of options or other
rights to purchase shares of Stock subject to a Stock Payment shall be
determined by the Administrator and may be based upon the attainment of
Performance Goals that are established by the Administrator and relate to one or
more of the Performance Criteria or other specific performance goals determined
appropriate by the Administrator. The Administrator shall specify the mechanism
for the transfer of the Stock pursuant to a Stock Payment Award and payment
therefore, if applicable, in the case of Awards to Partnership Employees or
Partnership Consultants.

 

13



--------------------------------------------------------------------------------

8.3 Restricted Stock Units. The Administrator is authorized to make Awards of
Restricted Stock Units to any Eligible Individual selected by the Administrator
in such amounts and subject to such terms and conditions as determined by the
Administrator. At the time of grant, the Administrator shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. At the time of grant, the Administrator shall specify the maturity
date applicable to each grant of Restricted Stock Units which shall be no
earlier than the vesting date or dates of the Award and may be determined at the
election of the Eligible Individual to whom the Award is granted. On the
maturity date, the Company shall, subject to Section 10.4(b), transfer to the
Participant one unrestricted, fully transferable share of Stock for each
Restricted Stock Unit that is vested and scheduled to be distributed on such
date and not previously forfeited. The Administrator shall specify the purchase
price, if any, to be paid by the Participant to the Company for such shares of
Stock.

8.4 Other Incentive Awards. Any Eligible Individual selected by the
Administrator may be granted one or more Awards that provide Participants with
shares of Stock or the right to purchase shares of Stock or that have a value
derived from the value of, or an exercise or conversion privilege at a price
related to, or that are otherwise payable in shares of Stock and which may be
linked to the attainment of Performance Goals that are established by the
Administrator and relate to one or more of the any one or more of the
Performance Criteria or other specific performance goals determined appropriate
by the Administrator, in each case on a specified date or dates or over any
period or periods determined by the Administrator. In making such
determinations, the Administrator shall consider (among such other factors as it
deems relevant in light of the specific type of Award) the contributions,
responsibilities and other compensation of the particular Participant. The
Administrator shall specify the mechanism for the transfer of the Stock or other
equity interests pursuant to Other Incentive Awards and payment therefore, if
applicable, in the case of Awards to Partnership Employees or Partnership
Consultants.

8.5 Performance Bonus Awards. Any Eligible Individual selected by the
Administrator may be granted one or more Awards in the form of a cash bonus (a
“Performance Bonus Award”) payable upon the attainment of Performance Goals that
are established by the Administrator and relate to one or more of the
Performance Criteria or other specific performance goals determined appropriate
by the Administrator, in each case on a specified date or dates or over any
period or periods determined by the Administrator. Any such Performance Bonus
Award paid to a Covered Employee shall be based upon objectively determinable
bonus formulas established in accordance with Article 9.

8.6 Term. Except as otherwise provided herein, the term of any Award of Dividend
Equivalents, Stock Payments, Restricted Stock Units or Other Incentive Award
shall be set by the Administrator in its discretion.

8.7 Exercise or Purchase Price. The Administrator may establish the exercise or
purchase price, if any, of any Award of any Stock Payments, Restricted Stock
Units or Other Incentive Awards; provided, however, that such price shall not be
less than the par value of a share of Stock on the date of grant, unless
otherwise permitted by applicable state law.

ARTICLE 9

PERFORMANCE-BASED AWARDS

9.1 Purpose. The purpose of this Article 9 is to provide the Administrator the
ability to qualify Awards other than Options and Stock Appreciation Rights and
that are granted pursuant to Articles 6 and 8 as Qualified Performance-Based
Compensation. If the Administrator, in its discretion, decides to grant a
Performance-Based Award to a Covered Employee, the provisions of this Article 9
shall control over any contrary provision contained in Articles 6 or 8;
provided, however, that the Administrator may in its discretion grant Awards to
Covered Employees that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Article 9 and that are not
intended to qualify as Qualified Performance-Based

 

14



--------------------------------------------------------------------------------

Compensation. Unless otherwise specified by the Administrator at the time of
grant, the Performance Criteria with respect to an Award intended to be
Performance-Based Compensation payable to a Covered Employee shall be determined
on the basis of Applicable Accounting Standards.

9.2 Applicability. This Article 9 shall apply only to those Covered Employees
selected by the Administrator to receive Performance-Based Awards. The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.

9.3 Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the Qualified Performance-Based Compensation requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted under
Articles 6 and 8 which may be granted to one or more Covered Employees, no later
than ninety (90) days following the commencement of any fiscal year in question
or any other designated fiscal period or period of service (or such other time
as may be required or permitted by Section 162(m) of the Code), the
Administrator shall, in writing, (a) designate one or more Covered Employees,
(b) select the Performance Criteria applicable to the Performance Period,
(c) establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Administrator shall certify in writing whether the applicable Performance
Goals have been achieved for such Performance Period. In determining the amount
earned by a Covered Employee, the Administrator shall have the right to reduce
or eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Administrator may
deem relevant to the assessment of individual or corporate performance for the
Performance Period.

9.4 Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company or a
Parent or Subsidiary on the day a Performance-Based Award for such Performance
Period is paid to the Participant. Furthermore, a Participant shall be eligible
to receive payment pursuant to a Performance-Based Award for a Performance
Period only if the Performance Goals for such period are achieved.

9.5 Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

ARTICLE 10

PROVISIONS APPLICABLE TO AWARDS

10.1 Payment. The Administrator shall determine the methods by which payments by
any Participant with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) shares of Stock
(including, in the case of payment of the exercise price of an Award, shares of
Stock issuable pursuant to the exercise of the Award) or shares of Stock held
for such period of time as may be required by the Administrator in order to
avoid adverse accounting consequences, in each case, having a Fair Market Value
on the date of delivery equal to the aggregate payments required, (c) delivery
of a written or electronic notice that the Participant has placed a market sell
order with a broker with respect to shares of Stock then issuable upon

 

15



--------------------------------------------------------------------------------

exercise or vesting of an Award, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale, or (d) other
form of legal consideration acceptable to the Administrator. The Administrator
shall also determine the methods by which shares of Stock shall be delivered or
deemed to be delivered to Participants. Notwithstanding any other provision of
the Plan to the contrary, no Participant who is a Director or an “executive
officer” of the Company within the meaning of Section 13(k) of the Exchange Act
shall be permitted to make payment with respect to any Awards granted under the
Plan, or continue any extension of credit with respect to such payment with a
loan from the Company or a loan arranged by the Company in violation of
Section 13(k) of the Exchange Act.

10.2 Tax Withholding. The Company, the Partnership or any Subsidiary shall have
the authority and the right to deduct or withhold, or require a Participant to
remit to the Company, the Partnership or such Subsidiary an amount sufficient to
satisfy federal, state, local and foreign taxes (including the Participant’s
employment tax obligations) required by law to be withheld with respect to any
taxable event concerning a Participant arising as a result of this Plan. The
Administrator may in its discretion and in satisfaction of the foregoing
requirement elect to have the Company, the Partnership or any Subsidiary, as
applicable, withhold shares of Stock otherwise issuable under an Award (or allow
the return of shares of Stock) having a Fair Market Value equal to the sums
required to be withheld (or allow the Participant to make such an election).
Notwithstanding any other provision of the Plan, the number of shares of Stock
which may be withheld with respect to the issuance, vesting, exercise or payment
of any Award (or which may be repurchased from the Participant of such Award
within six months (or such other period as may be determined by the
Administrator) after such shares of Stock were acquired by the Participant) in
order to satisfy the Participant’s federal, state, local and foreign income and
payroll tax liabilities with respect to the issuance, vesting, exercise or
payment of the Award shall be limited to the number of shares of Stock which
have a Fair Market Value on the date of withholding or repurchase equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income. The Administrator shall
determine the fair market value of the Stock, consistent with applicable
provisions of the Code, for tax withholding obligations due in connection with a
broker-assisted cashless Option or Stock Appreciation Right exercise involving
the sale of shares of Stock to pay the exercise price or any tax withholding
obligation.

10.3 Transferability of Awards.

(a) Except as otherwise provided in Section 10.3(b):

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the shares underlying such Award have been issued, and
all restrictions applicable to such shares have lapsed;

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and

(iii) During the lifetime of the Participant, only the Participant may exercise
an Award (or any portion thereof) granted to him under the Plan, unless it has
been disposed of pursuant to a DRO; after the death of the Participant, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Award Agreement, be exercised by
his personal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

 

16



--------------------------------------------------------------------------------

(b) Notwithstanding Section 10.3(a), the Administrator, in its sole discretion,
may determine to permit a Participant to transfer an Award other than an
Incentive Stock Option to any one or more Permitted Transferees, subject to the
following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than by will or the laws of descent and distribution; (ii) an Award
transferred to a Permitted Transferee shall continue to be subject to all the
terms and conditions of the Award as applicable to the original Participant
(other than the ability to further transfer the Award); and (iii) the
Participant and the Permitted Transferee shall execute any and all documents
requested by the Administrator, including, without limitation documents to
(A) confirm the status of the transferee as a Permitted Transferee, (B) satisfy
any requirements for an exemption for the transfer under applicable federal,
state and foreign securities laws and (C) evidence the transfer.

10.4 Stock Certificates; Book Entry Procedures.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Board has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Administrator deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Board may require that a Participant make such reasonable
covenants, agreements, and representations as the Board, in its discretion,
deems advisable in order to comply with any such laws, regulations, or
requirements. The Administrator shall have the right to require any Participant
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Administrator.

(b) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by any applicable law, rule or regulation, the
Company shall not deliver to any Participant certificates evidencing shares of
Stock issued in connection with any Award and instead such shares of Stock shall
be recorded in the books of the Company (or, as applicable, its transfer agent
or stock plan administrator).

10.5 Paperless Administration. In the event that the Company establishes for
itself or using the services of a third part, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

10.6 Beneficiaries. Notwithstanding Section 10.3(a), a Participant may, in the
manner determined by the Administrator, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and the Award
Agreement otherwise provide, and to any additional restrictions deemed necessary
or appropriate by the Administrator. If the Participant is married and resides
in a community property state, a designation of a person other than the
Participant’s spouse as his or her beneficiary with respect to more than 50% of
the Participant’s interest in the Award shall not be effective without the prior
written or electronic consent of the Participant’s spouse. If no beneficiary has
been designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Administrator prior to the Participant’s death.

 

17



--------------------------------------------------------------------------------

10.7 Transfer of Shares to a Partnership Employee or Partnership Consultant. As
soon as practicable after the Company issues shares of Stock with respect to
which an Award (which was issued to and is held by a Partnership Employee or
Partnership Consultant in such capacity), then, with respect to each such Award:

(a) The Company shall sell to the Partnership the number of shares equal to the
number of shares deliverable with respect to such Award. The price to be paid by
the Partnership to the Company for such shares shall be an amount equal to the
product of (x) the number of shares multiplied by (y) the Fair Market Value of a
share of Stock at the time of exercise or delivery less the amount paid by the
Participant for such shares, if anything, pursuant to Section 10.1; and

(b) The Company shall contribute to the Partnership an amount of cash equal to
the sum of the amount paid by the Participant, if any, for such shares of Stock,
and the amount paid by the Partnership under Section 10.7(a) and the Partnership
shall issue an additional interest in the Partnership on the terms set forth in
the Partnership Agreement.

10.8 Allocation of Payment. Notwithstanding the foregoing, to the extent that a
Participant provides services to more than one of the Company, the Partnership,
or any Subsidiary, the Company may, in its discretion, allocate the payment or
issuance of shares of Stock with respect to any Awards exercised by or otherwise
delivered to such Participant or (and the services performed by the Participant)
among such entities for purposes of the provisions of Sections 10.7 in order to
ensure that the relationship between the Company and the Partnership or such
Subsidiary remains at arms-length.

10.9 Forfeiture and Claw-Back Provisions. Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in the terms of Awards made under
the Plan, or to require a Participant to agree by separate written or electronic
instrument, that: (a)(i) any proceeds, gains or other economic benefit actually
or constructively received by the Participant upon any receipt or exercise of
the Award, or upon the receipt or resale of any shares of Stock underlying the
Award, must be paid to the Company, and (ii) the Award shall terminate and any
unexercised portion of the Award (whether or not vested) shall be forfeited, if
(b)(i) a Termination of Service occurs prior to a specified date, or within a
specified time period following receipt or exercise of the Award, or (ii) the
Participant at any time, or during a specified time period, engages in any
activity in competition with the Company, or which is inimical, contrary or
harmful to the interests of the Company, as further defined by the Administrator
or (iii) the Participant incurs a Termination of Service for Misconduct. In
addition, pursuant to its general authority to determine the terms and
conditions applicable to Awards under the Plan, the Administrator shall have the
right to provide, in the terms of Awards made under the Plan, or to require a
Participant to agree by separate written or electronic instrument, that all
Awards (including any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon any receipt or exercise of any
Award, or upon the receipt or resale of any shares of Stock underlying the
Award) shall be subject to the provisions of any claw-back policy implemented by
the Company, including, without limitation, any claw-back policy adopted to
comply with the requirements of applicable law or the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder, to the extent set forth in such claw-back policy and/or in the
applicable Award Agreement.

ARTICLE 11

CHANGES IN CAPITAL STRUCTURE

11.1 Adjustments.

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, distribution of Company assets to shareholders
(other than normal cash dividends), or any other corporate event affecting the
Stock or the share price of the Stock other than an Equity Restructuring, the

 

18



--------------------------------------------------------------------------------

Administrator may make such proportionate adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such changes
with respect to (i) the aggregate number and type of shares that may be issued
under the Plan (including, but not limited to, adjustments of the limitations in
Sections 3.1 and 3.3); (ii) the number and kind of shares of Stock (or other
securities or property) subject to outstanding Awards; (iii) the number and kind
of shares of Stock (or other securities or property) for which automatic grants
are subsequently to be made to new and continuing Independent Directors pursuant
to Section 6.5 hereof; (iv) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (v) the grant or exercise price per share for any
outstanding Awards under the Plan. Any adjustment affecting an Award intended as
Qualified Performance-Based Compensation shall be made consistent with the
requirements of Section 162(m) of the Code.

(b) In the event of any transaction or event described in Section 11.1(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate (including without limitation any Change in Control), or of changes in
applicable laws, regulations or accounting principles, the Administrator, in its
sole discretion and on such terms and conditions as it deems appropriate, either
by amendment of the terms of any outstanding Awards or by action taken prior to
the occurrence of such transaction or event, is hereby authorized to take any
one or more of the following actions whenever the Administrator determines that
action is appropriate in order to prevent the dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash and/or other property, if any, equal to the amount that would
have been received upon the exercise of such Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 11.1(b) the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Participant’s rights, then
such Award may be terminated by the Company without payment) or (B) the
replacement of such Award with other rights or property selected by the
Administrator in its sole discretion;

(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iii) To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Restricted Stock or Restricted Stock Unit Awards and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding options, rights and awards and options, rights
and awards which may be granted in the future;

(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and

(v) To provide that the Award cannot vest, be exercised or become payable after
such event.

(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 11.1(a) and 11.1(b):

(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, will be proportionately
adjusted. The adjustments provided under this Section 11.1(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.

 

19



--------------------------------------------------------------------------------

(ii) The Administrator shall make such proportionate adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3).

11.2 Acceleration Upon a Change in Control. Notwithstanding Section 11.1, and
except as may otherwise be provided in any applicable Award Agreement or other
written agreement entered into between the Company, a Parent, a Subsidiary, or
other Company affiliate and a Participant, if a Change in Control occurs and a
Participant’s Awards are not continued, converted, assumed, or replaced by
(i) the Company or a Parent or Subsidiary of the Company, or (ii) a Successor
Entity, then immediately prior to the Change in Control such Awards shall become
fully exercisable and/or payable, as applicable, and all forfeiture, repurchase
and other restrictions on such Awards shall lapse. Upon, or in anticipation of,
a Change in Control, the Administrator may cause any and all Awards outstanding
hereunder to terminate at a specific time in the future, including but not
limited to the date of such Change in Control, and shall give each Participant
the right to exercise such Awards during a period of time as the Administrator,
in its sole and absolute discretion, shall determine.

11.3 Adjustments of Qualified Performance-Based Compensation. With respect to
Awards which are granted to Covered Employees and are intended to qualify as
Qualified Performance-Based Compensation, no adjustment or action described in
this Article 11 or in any other provision of the Plan shall be authorized to the
extent that such adjustment or action would cause such Award to fail to so
qualify as Qualified Performance-Based Compensation, unless the Administrator
determines that the Award should not so qualify. No adjustment or action
described in this Article 11 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause the Plan to
violate Section 422(b)(1) of the Code. Furthermore, no such adjustment or action
shall be authorized with respect to any Award to the extent such adjustment or
action would result in short-swing profits liability under Section 16 or violate
the exemptive conditions of Rule 16b-3 unless the Administrator determines that
the Award is not to comply with such exemptive conditions.

11.4 No Other Rights. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Administrator under the Plan,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to an Award or the grant or exercise price of any Award.

11.5 Restrictions on Exercise. In the event of any pending stock dividend, stock
split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
shareholders, or any other change affecting the shares of Stock or the share
price of the Stock including any Equity Restructuring, for reasons of
administrative convenience, the Company in its sole discretion may refuse to
permit the exercise of any Award during a period of 30 days prior to the
consummation of any such transaction.

ARTICLE 12

ADMINISTRATION

12.1 Administrator. Unless and until the Board delegates administration of the
Plan to a Committee as set forth below, the Plan shall be administered by the
full Board. The term “Administrator” as used in this Plan shall apply to any
person or persons who at the time have the authority to administer the Plan. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the

 

20



--------------------------------------------------------------------------------

administrative powers the Committee is authorized to exercise, subject, however,
to such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board. Notwithstanding the foregoing, however,
from and after the Public Trading Date, a Committee of the Board shall
administer the Plan and such committee shall consist solely of two or more
members of the Board each of whom is a Non-Employee Director, and with respect
to awards that are intended to be Performance-Based Awards, an “outside
director” within the meaning of Section 162(m) of the Code; provided that any
action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 12.1 or
otherwise provided in any charter of the Committee. Notwithstanding the
foregoing: (a) the full Board, acting by a majority of its members in office,
shall conduct the general administration of the Plan with respect to all Awards
granted to Independent Directors and for purposes of such Awards the term
“Administrator” as used in this Plan shall be deemed to refer to the Board and
(b) the Board or the Committee may delegate its authority hereunder to the
extent permitted by Section 12.5. In addition, in its sole discretion, the Board
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan except with respect to matters which, following the
Public Trading Date, are required to be determined in the sole discretion of the
Committee under Rule 16b-3 of the Exchange Act or Section 162(m) of the Code, or
any regulations or rules issued thereunder. Except as may otherwise be provided
in any charter of the Committee, appointment of Committee members shall be
effective upon acceptance of appointment; Committee members may resign at any
time by delivering written notice to the Board; and vacancies in the Committee
may only be filled by the Board.

12.2 Action by the Administrator. Unless otherwise established by the Board or
in any charter of the Company or the Committee, a majority of the Administrator
shall constitute a quorum and the acts of a majority of the members present at
any meeting at which a quorum is present, and acts approved in writing by a
majority of the Administrator in lieu of a meeting, shall be deemed the acts of
the Administrator. Each member of the Administrator is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or of any Parent or Subsidiary,
the Company’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company or any
Parent or Subsidiary to assist in the administration of the Plan.

12.3 Authority of Administrator. Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and discretion to:

(a) Designate Participants to receive Awards;

(b) Determine the type or types of Awards to be granted to each Participant;

(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
provided, however, that the Administrator shall not have the authority to
accelerate the vesting or waive the forfeiture of any Performance-Based Awards;

(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(g) Decide all other matters that must be determined in connection with an
Award;

 

21



--------------------------------------------------------------------------------

(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and

(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan.

12.4 Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement, and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.

12.5 Delegation of Authority. To the extent permitted by applicable law, the
Board or the Committee may from time to time delegate to a committee of one or
more members of the Board or one or more officers of the Company the authority
to grant or amend Awards to Participants other than (a) Employees who are
subject to Section 16 of the Exchange Act, (b) Covered Employees, or
(c) officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder. Any delegation hereunder shall be subject
to the restrictions and limits that the Board or the Committee specifies at the
time of such delegation, and the Board or the Committee may at any time rescind
the authority so delegated or appoint a new delegatee. At all times, the
delegatee appointed under this Section 12.5 shall serve in such capacity at the
pleasure of the Board or the Committee.

ARTICLE 13

EFFECTIVE AND EXPIRATION DATE

13.1 Effective Date. The Excel Trust, Inc. and Excel Trust, L.P. 2010 Equity
Incentive Award Plan was originally effective as of the day prior to the Public
Trading Date. This amended and restated Plan shall be effective on the date it
is approved by a majority of the Company’s shareholders at a duly held meeting
in 2014 (the “Restatement Effective Date”).

13.2 Expiration Date. The Plan will expire on, and no Award may be granted
pursuant to the Plan after, March 18, 2024, the tenth anniversary of the date
this amended and restated Plan was approved by the Board (the “Expiration
Date”). Any Awards that are outstanding on the Expiration Date shall remain in
force according to the terms of the Plan and the applicable Award Agreement.

ARTICLE 14

AMENDMENT, MODIFICATION, AND TERMINATION

14.1 Amendment, Modification, And Termination. With the approval of the Board,
at any time and from time to time, the Board may terminate, amend or modify the
Plan; provided, however, that (a) to the extent necessary and desirable to
comply with any applicable law, regulation, or stock exchange rule, the Company
shall obtain shareholder approval of any Plan amendment in such a manner and to
such a degree as required, and (b) shareholder approval shall be required for
any amendment to the Plan that increases the number of shares of Stock available
under the Plan.

14.2 Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.

 

22



--------------------------------------------------------------------------------

14.3 Prohibition on Repricing. Notwithstanding Section 14.1, and subject to
Section 11.1 hereof, the Administrator shall not, without the approval of the
shareholders of the Company, (i) authorize the amendment of any outstanding
Option or Stock Appreciation Right to reduce its price per share, or (ii) cancel
any Option or Stock Appreciation Right in exchange for cash or another Award
when the Option or Stock Appreciation Right price per share exceeds the Fair
Market Value of the underlying shares of Stock. Subject to Section 11.1 hereof,
the Administrator shall have the authority, without the approval of the
stockholders of the Company, to amend any outstanding Award to increase the
price per share or to cancel and replace an Award with the grant of an Award
having a price per share that is greater than or equal to the price per share of
the original Award.

ARTICLE 15

GENERAL PROVISIONS

15.1 No Rights to Awards. No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Administrator is obligated to treat Eligible Individuals, Participants or
any other persons uniformly.

15.2 No Stockholders Rights. Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to shares of Stock
covered by any Award until the Participant becomes the record owner of such
shares of Stock.

15.3 No Right to Employment or Services. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company, the
Partnership or any Subsidiary to terminate any Participant’s employment or
services at any time, nor confer upon any Participant any right to continue in
the employ or service of the Company, the Partnership or any Subsidiary.

15.4 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company, the Partnership or any Subsidiary.

15.5 Indemnification. To the extent allowable pursuant to applicable law, each
member of the Administrator or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Articles of Incorporation or Bylaws,
as a matter of law, or otherwise, or any power that the Company may have to
indemnify them or hold them harmless.

15.6 Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company, the Partnership or any Subsidiary except to the extent
otherwise expressly provided in writing in such other plan or an agreement
thereunder.

15.7 Expenses. The expenses of administering the Plan shall be borne by the
Company, the Partnership and their Subsidiaries.

15.8 Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

23



--------------------------------------------------------------------------------

15.9 Fractional Shares. No fractional shares of Stock shall be issued and the
Administrator shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares of Stock or whether such fractional shares of Stock
shall be eliminated by rounding up or down as appropriate.

15.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

15.11 Government and Other Regulations. The obligation of the Company or the
Partnership to make payment of awards in Stock or otherwise shall be subject to
all applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required. Neither the Company nor the Partnership shall be
under an obligation to register pursuant to the Securities Act any of the shares
of Stock or Partnership units paid pursuant to the Plan. If the shares of Stock
or Partnership units paid pursuant to the Plan may in certain circumstances be
exempt from registration pursuant to the Securities Act, the Company or the
Partnership, as appropriate, may restrict the transfer of such shares of Stock
or units in such manner as it deems advisable to ensure the availability of any
such exemption.

15.12 Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the adoption of the Plan. Notwithstanding any
provision of the Plan to the contrary, in the event that following the adoption
of the Plan the Administrator determines that any Award may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the adoption of the
Plan), the Administrator may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.

15.13 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California, without
regard to the conflicts of law principles thereof.

15.14 Restrictions on Awards. This Plan shall be interpreted and construed in a
manner consistent with the Company’s status as a REIT. No Award shall be granted
or awarded, and with respect to an Award already granted under the Plan, such
Award shall not be exercisable:

(a) to the extent such Award or exercise could cause the Participant to be in
violation of the Ownership Limit (as defined in the Company’s Articles of
Incorporation, as amended from time to time); or

(b) if, in the discretion of the Administrator, such Award or exercise could
impair the Company’s status as a REIT.

15.15 Conflicts with Company’s Articles of Incorporation. Notwithstanding any
other provision of the Plan, no Participant shall acquire or have any right to
acquire any Stock, and shall not have any other rights under the Plan, which are
prohibited under the Company’s Articles of Incorporation, as amended from time
to time.

 

24



--------------------------------------------------------------------------------

15.16 Grant of Awards to Certain Employees or Consultants. The Company and the
Partnership or any Subsidiary may provide through the establishment of a formal
written policy or otherwise for the method by which shares of Stock and/or
payment therefore may be exchanged or contributed between the Company and such
other party, or may be returned to the Company upon any forfeiture or repurchase
of Stock by the Participant, for the purpose of ensuring that the relationship
between the Company and the Partnership or such Subsidiary remains at arm’s
length.

15.17 Section 83(b) Election. No Participant may make an election under
Section 83(b) of the Code with respect to any Award under the Plan without the
consent of the Company, which the Company may grant or withhold in its sole
discretion. If, with the consent of the Company, a Participant makes an election
under Section 83(b) of the Code to be taxed with respect to the Restricted Stock
as of the date of transfer of the Restricted Stock rather than as of the date or
dates upon which the Participant would otherwise be taxable under Section 83(a)
of the Code, the Participant shall be required to deliver a copy of such
election to the Company promptly after filing such election with the Internal
Revenue Service.

 

25